-o:   Page 2 of 2     Case 1:18-cv-12089-CM-GWG    Document
                                             2020-08-07           140 Filed 08/10/20 Page 1 of 1From:
                                                        14:54:05 (GMT)                                                                  Pomerantz LLP




               VIA FAX                                                                                             August 7, 2020

               The Honorable Colleen McMahon
               U .S. District Court for the Southern District of New York
               Daniel Patrick Moynihan U.S. Courthouse
                                                                                                                              0 k, {_)(fC+. 51b   L.-.,


               500 Pearl Street- Room 2550                                                                                   jnt~~.J.
                New York, New York 10007

                        Re:
                                                                  • , , ___ , .. , ..,: __ • ._. ,._, .. _ .

                               In re Allerg{ln PLC Securities Litig11tio1t, No. 18 Civ. 12089 (CM) (GWG)-!, .
                                                                                                               .             ;   ·• /
                                                                                                                                        ~~-w__
                Dear Chief Judge McMahon,
                        My Finn is Lead Counsel in the above-referenced action. We write with the consent of
                Defendants in regard to Plaintiffs August 4 letter-motion seeking a slight extension to certain
                deadlines in the ctment Case Management Plan. See ECF No. 138. Together with counsel for
                Defendants, we attempted to call the Court to notify Chambers that this submission is time
                sensitive and requires more immediate attention. We are following up with this letter, in
                accordance with the Court's recorded message that we reached when we attempied to call the
                Court.
                        Because of the time sensitivity of the request, we would appreciate it if the Court would
                consider the request today. The Parties are still expeditiously working together to complete fact
                discovery, due to unforeseen challenges created by the COVID-19 pandemic. However,
                deadlines implicated by the original case schedule begin to run today. Under the current
                schedule, today is the last day for the Parties to file discovery-related motions before Magistrate
                Judge Gorenstein (see ECF No. 99, ~3), as well as to serve certain follow-on discovery requests.
                Additionally, there are other impending deadlines under the current schedule implkated by the
                proposed extension, including the August 12, 2020 deadline for the parties to identify experts
                (see ECF No. 128, at 3). The slight extensions we seek may obviate certain near-term motion
                practice and will allow for an orderly close to discovery.
                        We thank the Court for its consideration of this request.
                                                                                                 Respectfully submitted,
                      rr=:::::::=:::::z::=======·-,7
                                                   ,,
                       USDCSDNY                                                                  Isl lwurielle J Steven Walsh
                       DOCUMENT                                   II
                                                                  ·1                             Murielle J. Steven Walsh
                       ELECTRONICALLY FILED                       I
                                                                  ,:
                                                                      I                          POMERANTZ LLP
                       DOC#:
                       OATE FILED:
                                -· - - - --
                                              n~.,'µl~
                                                '

                                              - -   - --· -
                                                              .   ;I
                                                                  !/
                                                                      !
                                                                                                 600 Third Avenue, Floor 20
                                                                                                 New York, NY 10016
                                                                                                 Phone: 212-661-1100
                                                                                                 Email: mjsteven@pornlaw.com
                CC:     Counsel of Record (via email)
